DETAILED ACTION
	This office action is in response to the election filed on August 22, 2022.  Claims 1-33 remain pending (claims 21-33 are withdrawn from consideration as being related to non-elected Groups).
	Claims 1-20 are examined herein on the merits, with claims 1 and 11 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on August 22, 2022 is acknowledged.  Claims 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 25, 2022 and August 19, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (three (3) pages) were received on March 25, 2020.  These drawings are acknowledged.

Specification
The Title of the invention is objected to because it uses an awkward translation.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the term “the coupling” should read simply “coupling”, or further, the elected method features could be embodied in the Title. 

Claim Objections
Claims 1, 2, 5, 8, 9, 11, 12, 15, 18, and 19 are objected to because of the following informalities: regarding each independent claim, the preamble should end with “comprising the steps of” (instead of simply “comprising”); also the phrase “adjusting the intensity of the laser pulse” should read “adjusting an intensity of the laser pulse” as this is the first recitation of such feature in the claim(s), and finally an “and” should be located before the final method step in each claim.  Regarding claims 2 and 12, the phrase “on a 3-dimensional stage and stage moves” should read “on a 3-dimensional stage and the stage moves.”  Regarding claims 5 and 15, the term “the location” should read “the transversal location” (or another location unclear from the claim).  Regarding claims 8 and 18, the term “the stage” should read “a stage”, or this claim should be dependent from claim 2.  The “stage” term is not defined in claim 1.  Regarding claims 9 and 19, the terms “the temperature”, “the attenuation” and “the optical damage” should be first defined with “a” / “an” identifiers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding dependent claims 9, 10, 19, and 20, the terms “minimize”, “maximize”, and “optimize” in claim bodies are relative terms which renders the claims indefinite. The terms “minimize”, “maximize”, and “optimize” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  These relative “frames of reference” do not clearly outline the metes-and-bounds of the claim scope of claims 9, 10, 19, and/or 20 because of their relative nature and reference to an unknown standard for each term.  For these reasons, claims 9, 10, 19, and 20 are rejected as being indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thind et al. US 2014/0319708 A1 (which has matured into U.S. Patent No. 10,105,918 B2).
Thind et al. US 2014/0319708 A1 teaches (ABS; Figs. 1-7; corresponding text, in particular paragraphs [0051] – [0077]; Claims) a method of creating an anti-reflection region (because of improved optical coupling in Thind, such method in the steps of the body is functionally a region where decreasing reflection (or “anti-reflection”) occurs) beneath an endface of an optical fiber (Fig. 7 is an optical fiber, para [0074]), comprising: generating a femtosecond laser pulse (para [0048], [0054] “femtosecond”); directing a focus of the laser pulse to a longitudinal depth in the region beneath the endface of the optical fiber (top of 51 near 53 in Fig. 7) to generate microvoids (para [0051] for “void” which in a frame-of-reference for “micro” void is met, also in para [0114], “to form a physical void, via, recess, or hole…”); and adjusting an intensity of the laser pulse at different positions in the fiber, such that a longitudinal refractive index gradient from the endface to the longitudinal depth below the endface is created in the region beneath the endface of the optical fiber (Fig. 7, para [0074], also [0051] – [0077], also radial refractive index gradient profile as in Fig. 15b), which clearly, fully meets Applicant’s claimed method steps of independent claim 1.
Regarding independent claim 11, the optical fiber of Thind ‘708 is capable of being used in a splice and splice interface of two fibers, there is no positive claiming of the splice or the resultant fibers to be spliced.  Claim 11 merely requires the same method steps as independent claim 1 to create the fiber (note only “one or both regions” are claimed).  Accordingly, all method steps are found in Thind. 
Regarding dependent claims 2, 8, 12, and 18, see para [0067] for a movable (“motorized translation” stage) which functions are claimed for movements / focus.  
Regarding claims 3, 4, 13, and 14, Thind can monitor the performance of the optical beam(s) (para [0100] – [0101]; claims 15 and 31), while such feedback is inherently used during the method of Thind based on at least intensity properties.
Regarding claims 5, 6, 15, and 16 (which depend from claims 2 or 12), Thind can monitor the performance of the optical beam(s) (para [0100] – [0101]; claims 15 and 31), while such feedback is inherently used during the method of Thind based on at least intensity properties.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, 10, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thind et al. US 2014/0319708 A1, standing alone.
Regarding independent method claims 1 and 11, Thind et al. US 2014/0319708 A1 teaches (ABS; Figs. 1-7; corresponding text, in particular paragraphs [0051] – [0077]; Claims) a method of creating an anti-reflection region (because of improved optical coupling in Thind, such method in the steps of the body is functionally a region where decreasing reflection (or “anti-reflection”) occurs) beneath an endface of an optical fiber (Fig. 7 is an optical fiber, para [0074]), comprising: generating a femtosecond laser pulse (para [0048], [0054] “femtosecond”); directing a focus of the laser pulse to a longitudinal depth in the region beneath the endface of the optical fiber (top of 51 near 53 in Fig. 7) to generate microvoids (para [0051] for “void” which in a frame-of-reference for “micro” void is met, also in para [0114], “to form a physical void, via, recess, or hole…”); and adjusting an intensity of the laser pulse at different positions in the fiber, such that a longitudinal refractive index gradient from the endface to the longitudinal depth below the endface is created in the region beneath the endface of the optical fiber (Fig. 7, para [0074], also [0051] – [0077], also radial refractive index gradient profile as in Fig. 15b).  Regarding independent method claim 11, the optical fiber of Thind ‘708 is capable of being used in a splice and splice interface of two fibers, there is no positive claiming of the splice or the resultant fibers to be spliced.  Claim 11 merely requires the same method steps as independent claim 1 to create the fiber (note only “one or both regions” are claimed).  Accordingly, all method steps are found therein by Thind et al. ‘708.
Regarding further dependent claims 7, 9, 10, 17, 19, and 20, Thind et al. ‘708 does not expressly and exactly teach such method step features, for example moving the objective to focus the laser depth (claims 7 and 17), or either adjusting temperature or polishing for minimizing, maximizing, or optimizing functions in operation (claims 9, 10, 19, or 20).  However, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice to a person of ordinary skill in the art to use moving the objective (such as moving Thind element 55 in Fig. 7), or to optimize / maximize / minimize optical features of the method (as in claims 9, 10, 19, and 20) because Applicant has not disclosed that using such further dependent features provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Thind to perform equally well with these dependent features for movable lenses, or “optimizing” function of the optics, because these claim terms would have been easily recognized and integrated into the base design of Thind (Figs. 6-7).  Further, Thind clearly anticipates all method steps of base independent claims 1 and 11.  Therefore, it would have been an obvious matter of common skill and design choice to modify Thind to obtain the invention as specified in claims 7, 9, 10, 17, 19, and 20.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For the preceding reasons, those dependent claims are found obvious over Thind et al. ‘708, standing alone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and B:

-Reference A to Dunn ‘785 is pertinent to using a femtosecond laser to modulate the refractive indices of a glass material beyond (into) the surface.
-Reference B to Kalli ‘208 is the US publication of prior art cited in the IDS, pertaining to femtosecond laser inscription to create microvoids in a material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             August 26, 2022